Citation Nr: 9907807	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


WITNESS AT HEARINGS ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's application to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  The veteran disagreed with the 
determination, and this appeal ensued.  

When this matter was previously before the Board in December 
1997, it was remanded in order to afford the veteran the 
opportunity to present testimony at a hearing before a Member 
of the Board at the local VA office.  In compliance with the 
Board's instruction, the veteran appeared at a hearing 
conducted before the undersigned Board Member in July 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a September 1985 rating decision, the RO denied 
service connection for chronic paranoid schizophrenia, 
finding that the disability exited prior to service, was not 
aggravated by service and that the severity of the disability 
at the time of discharge was the result of natural progress; 
the veteran was provided notice of the decision and of his 
appellate rights, did not appeal this determination, and the 
decision became final.

3.  In a May 1994 decision, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a nervous condition; the veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal this determination, and the decision became final.

4.  Evidence added to the record since the May 1994 rating 
decision that declined to reopen the veteran's claim for 
service connection for a psychiatric disorder is not 
cumulative or redundant, is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

5.  The veteran's claim of service connection for a 
psychiatric disorder is plausible.

6.  The veteran clearly and unmistakably had a psychiatric 
disorder prior to service.

7.  During the veteran's period of service, his preexisting 
psychiatric disorder did not increase in severity beyond 
natural progress.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1994 RO decision denying 
service connection for a psychiatric disorder is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  There is clear and unmistakable evidence that the 
veteran's psychiatric disorder exited prior to service and 
the presumption of soundness is rebutted.  38 U.S.C.A. § 1111 
(West 1991).

4.  The veteran's psychiatric disorder was neither incurred 
in nor aggravated in service.  38 U.S.C.A. §§ 1111, 1132; 
1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.303(d), 
3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

In August 1985, the veteran's claim for service connection 
for a psychiatric disorder was received at the RO.  The 
evidence of record at the time of the RO rating decision 
consisted of the service medical records; the veteran did not 
offer an evidence or argument in support of the claim.  

A review of the service medical records shows that, at entry 
into active duty, the veteran was found to be psychiatrically 
normal.  During service, however, the veteran was seen for 
psychological problems, and in December 1984, he was 
evaluated by a Medical Board (MB) at Walter Reed Army Medical 
Center (Walter Reed).  The MB reviewed the veteran's medical 
history and performed physical and mental status 
examinations.  The veteran was diagnosed as having 
"schizophrenia, paranoid type, chronic with acute 
exacerbations manifested by history of auditory 
hallucinations (age eight), present hallucinations, delusions 
of grandeur, bizarre behavior and blunted affect."  The MB 
stated that the disability was productive of marked 
impairment for further military duty.  Significantly, the MB 
concluded that the disorder was not incurred in the line of 
duty, and instead had existed prior to service.  The veteran 
was also diagnosed as having mixed substance abuse and 
cannabis use.  In the December 1984 report, the MB opined 
that the veteran was unfit for further military duty and 
recommended that he be referred to a Physical Evaluation 
Board (PEB) to consider whether he should be separated from 
service.  In an addendum to the report, the MB indicated that 
psychological testing suggested that the veteran had a 
psychosis that had been acutely exacerbated by environmental 
stress in his unit, and that there was likelihood that that 
the condition existed previously.  In addition, the MB noted 
that there was a "high possibility" of the use of drugs to 
"medicate" symptoms.

A PEB proceeding was conducted in March 1985.  In a report 
dated that same month, the PEB concluded that the veteran 
suffered from paranoid schizophrenia that was productive of 
considerable impairment of social and industrial 
adaptability.  Significantly, the PEB stated that, based on 
its review of the record, there was sufficient evidence to 
conclude that the disorder existed prior to service, that it 
was not aggravated during service but was rather the result 
of the natural progress of the disability, and that the 
disorder rendered the veteran unfit for further duty.

In September 1985, the RO denied service connection for 
paranoid schizophrenia on the basis that the disorder existed 
prior to service and that it was not aggravated during 
service.  The veteran failed to submit a Notice of 
Disagreement, and therefore the September 1985 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302.

Thereafter, in a statement received at the RO in November 
1993, the veteran requested that his claim for service 
connection for a psychiatric disability be reopened.  In the 
statement, the veteran acknowledged that he had had a 
psychiatric disorder prior to service, but argued that the 
disorder had been aggravated by service.  In support of the 
claim, the veteran submitted private medical records, dated 
from May 1986 to February 1990, that show that he had been 
hospitalized on several occasions to treat his psychiatric 
disability.  The diagnoses included chronic paranoid 
schizophrenia, polysubstance abuse, depression, bulimia 
nervosa, borderline disorder, a depressive disorder not 
otherwise specified, an adjustment disorder, manic depressive 
psychosis, paranoid psychosis, acute depression, mixed 
substance abuse and alcoholism.  It was reported that the 
veteran had a lengthy history of drug and alcohol abuse and 
psychiatric treatment since 1981.  Significantly, the medical 
evidence did not indicate that any of the psychiatric 
disorders were related to his period of military service.  

Based on this evidence, in a decision dated in May 1994, the 
RO denied the veteran's application to reopen his claim for 
service connection for a psychiatric disorder because the RO 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen the claim.  The veteran did not 
appeal the May 1994 rating decision and it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

In light of Hodge, in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) set forth a 
three-part test for the adjudication of previously denied 
claims to which finality had attached.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
slip op. at 14-15; Winters, slip op. at 4.

In July 1994, the veteran submitted a copy of a May 1993 
private medical report that shows that he had been 
hospitalized for one week to treat his psychiatric disorder.  
The report reflects that he had been diagnosed as having a 
mixed bipolar disorder; substance abuse in remission was also 
diagnosed.  The RO interpreted this as an application to 
reopen his claim for service connection for a psychiatric 
disability, which it denied in the January 1995 decision on 
appeal.

Additional evidence received subsequent to the May 1994 
rating decision includes private medical reports, dated from 
October 1981 to February 1996, a January 1997 VA psychiatric 
examination, transcripts of the veteran's testimony at 
hearings held before a hearing officer at the RO in March 
1996 and before the undersigned Board member in July 1998, 
and statements of the veteran.

A review of the private medical reports, dated from June 1991 
to February 1995, reveals that the veteran was hospitalized 
on numerous occasions for treatment of various psychiatric 
problems and that he was diagnosed as having schizoaffective 
disorder, bipolar disorder, an atypical bipolar disorder, 
polysubstance dependence in remission, a mixed personality 
disorder with borderline and paranoid traits, alcohol abuse 
and alcohol dependence.  

Of particular importance is a February 1996 report that was 
prepared by a private physician.  In the report, that 
examiner indicated that he had been acquainted with the 
veteran since June 1991.  The psychiatrist discussed the 
veteran's psychiatric history and opined that, based on his 
review of the veteran's medical records: (1) the veteran did 
not have schizophrenia during the post-service 
hospitalizations, but rather "seemed" to have an atypical 
mood disorder; (2) that the inservice diagnosis of 
schizophrenia was not substantiated by later clinical 
presentations, including the conclusion that it existed prior 
to service; (3) that it is "unlikely" that he had 
persistent psychotic symptoms prior to his entrance into 
service at age 19; and (4) that "serious psychiatric 
disability" occurred in the military and continued 
thereafter with numerous hospitalizations.  In addition, the 
examiner stated "Based on my knowledge of the patient and a 
review of his military record, I do not believe a diagnosis 
of schizophrenia prior to his military service is 
substantiated and, in point of fact, I do not believe that 
the patient suffers from schizophrenia at all."  The 
psychiatrist stated that the veteran suffered from either a 
schizoaffective disorder or an atypical borderline 
personality disorder.  In offering these conclusions, the 
examiner noted that he had reviewed a summary of the 
veteran's inpatient treatment and that he was hospitalized in 
September 1981 after a drug overdose.  He "strongly" 
suggested that those records be obtained.

Subsequently, in March 1996, the RO obtained treatment 
records from the Western Psychiatric Institute and Clinic 
(WPIC).  The material received included treatment records and 
the first two pages of the hospitalization summary, which 
showed that the veteran was hospitalized for approximately 
five weeks from October to November 1981.  According to that 
part of the report then of record (the third page of which 
was subsequently associated with the claims folder), the 
veteran exhibited bizarre behavior at admission.  He was 
easily distractable and his speech was rapid and incoherent.  
The report stated that several members of the veteran's 
family had schizophrenia.  At admission, the diagnosis was 
atypical psychosis, rule out drug induced psychosis. 

At his March 1996 hearing, the veteran testified that he did 
not have a chronic psychiatric disability prior to service.  
He further stated that his psychiatric symptomatology noted 
during service resulted from an amphetamine overdose.  
Finally, he testified that, as a result of a stressful 
incident in service, he began experiencing psychiatric 
symptoms, and thus his current psychiatric disorder had its 
onset during his period of active duty.

In January 1997, the RO afforded the veteran a VA psychiatric 
examination.  In the report, the examiner indicated that he 
reviewed the veteran's entire psychiatric history.  In doing 
so, the examiner observed that the veteran began to exhibit 
psychiatric symptomatology while serving in Germany.  He 
noted that the veteran reported that "he began to break 
down" as a result of "interactions with his fellow 
soldiers."  The veteran explained that "a soldier was 
chewing on a beer bottle"; he also stated that he had 
witnessed another soldier taking heroin, which caused him to 
obsessively ruminate about whether to "turn him in."  In 
addition, the veteran stated that he had difficulty falling 
and staying asleep, that he began to hear voices and that he 
eventually ran away.  The examiner indicated that the veteran 
exhibited an inappropriate and bizarre manner.  He observed 
that, as a result, the veteran was evacuated from Germany for 
treatment at Walter Reed, where he was diagnosed as suffering 
from schizophrenia, and thereafter discharged from the 
military in 1985 due to his paranoid schizophrenia.  The 
examiner also noted that, since his separation from service, 
the veteran has been hospitalized to treat his psychiatric 
disability on approximately 15 occasions, "mostly with 
regard to depression and irritability as well as agitated and 
euphoric mood swings."  

The examiner's review included the records of the veteran's 
pre-service psychiatric hospitalization in 1981.  In doing 
so, the examiner observed that the reports from WPIC disclose 
that, at the age of 18, two years prior to his entry into 
military service, the veteran was involuntarily hospitalized 
on an emergency commitment basis by police after he assaulted 
an officer subsequent to his unsuccessful attempt to enlist 
in the Marines.  These records reflected that the veteran had 
auditory hallucinations and exhibited bizarre and 
inappropriate behavior, suspiciousness and "an agitated kind 
of euphoria."  The examiner noted the veteran's contention 
that that the incident was precipitated by the use of 
amphetamines and that it was not really a schizophrenic 
episode.  Indeed, the physician remarked that the veteran 
challenged the diagnosis of schizophrenia and asserted that 
he had a borderline personality disorder, which had its onset 
during his period of active duty due to the stresses of 
military service.  The examiner commented that the conditions 
the veteran outlined were not outside any but the ordinary 
minimal stress associated with life.

During the interview, the veteran reported that his father 
and a maternal uncle were diagnosed as having paranoid 
schizophrenia, and that each also had problems with substance 
abuse.  In addition, he described his "existence" as 
consisting mainly of staying in "his room" of his mother's 
home.  The veteran stated that he sometimes becomes "quite 
depressed" because he feels that he has little or no future.  
He also expressed irritation that his mother told him that, 
if something happened to her, he would live with his brother.

The examination revealed that the veteran was oriented in all 
three spheres and that he did not exhibit any behavior 
consistent with ongoing delusional ideation or auditory 
hallucinations.  The examiner reported, however, that the 
veteran "clearly" spoke in a "somewhat fragmented and 
fractionated" manner with mild lability of thought 
processes.  He stated that the veteran seemed to "put great 
stock" in rather trivial matters and discussed the 
experiences that occurred during service, prior to his 
psychotic break, as if they were "monumental" and very 
serious.  The examiner reported, however, that the veteran 
was combining a number of unrelated and trivial, though 
perhaps important experiences, in an unusual way.  He added 
that the veteran continued to exhibit some fractionalization 
and loosening of associative thinking, which he stated 
suggested that he had a thought disorder, while 
simultaneously showing a long history of a very labile and 
thin-skinned affect that results in a massive depression and 
crying spells, inappropriate to the situation or 
circumstances.  The examination also revealed that the 
veteran's memory and intellect appeared to be intact, 
although they were scattered and impaired as a result of his 
[impaired] concentration, etc., and his psychosis.  The 
veteran's insight and judgment appeared to be "quite 
minimal."  The examiner indicated that his overall clinical 
impression was of schizoaffective disorder that had episodes 
of both depression and of agitated and grandiose hypomania.

At the conclusion of his report, the examiner stated that, 
based on his review of the available medical records as well 
as the clinical examination, it was his opinion, within in a 
reasonable degree of scientific professional certainty, that 
the veteran suffered from chronic, severe schizoaffective 
disorder, with both depressive and hypomanic episodes; 
chronic, severe polysubstance abuse and dependence, currently 
in full remission; and a mixed personality disorder with 
strong borderline aspects.  In addition, with respect to the 
onset of the veteran's psychiatric disability, the examiner 
stated,

It is this examiner's distinct opinion 
that the veteran's schizophrenic 
condition was first apparent in terms of 
clinical symptomatology and 
manifestations in 1981 at age 18[,] when 
he experienced his first psychotic 
episode[,] and a full two years prior to 
his entrance into military service.  Thus 
it is clear that the veteran had a 
schizophrenic disorder of the 
schizoaffective type before he entered 
the service.  Secondly, this illness 
appears to have progressed in a normal 
and natural fashion through the patient's 
military experience and not because of 
it.  It is thus this examiner's view that 
the patient's psychotic disorder would 
have manifested itself and unfolded in 
the usual manner regardless of the 
specific social or occupational or 
familial circumstances in which he might 
have found himself.  It just so happens 
that[,] at the time that he had his 
second psychotic episode, the pressures 
and strains of normal adulthood[,] which 
are not outside the range of human 
experience[,] happened to be military in 
nature by coincidence.  There was nothing 
specific about the military that, in this 
examiner's opinion, would have 
specifically aggravated or precipitated 
his illness.  Obviously adding weight to 
this opinion is the fact that the 
patient's father and maternal uncle have 
a strong history of paranoid 
schizophrenia, suggesting that this 
patient's condition is related to the 
genetic lineage and would have occurred 
anyway.

The examiner specifically noted that he had 
reviewed the veteran's entire claims file before 
entering his opinion.

In July 1998, the veteran presented testimony before the 
undersigned Board member.  During the hearing, the veteran 
referred extensively to the conclusions contained in the 
February 1996 private medical report and argued that his 
current psychiatric disorder had had its onset during his 
period of active duty.  The veteran also challenged the in-
service diagnosis of cannabis abuse.  

At the hearing, the veteran submitted, accompanied by a 
waiver of RO consideration, copies of psychiatric treatment 
records.  Included among the materials was what appears to be 
a copy of the third page of the November 1981 private 
hospitalization summary.  A review of the third page of the 
report shows that the diagnosis at discharge was 
schizophreniform disorder, and that subchronic schizophrenia, 
of new onset, was to be ruled out.

The Board finds that the evidence, in particular the November 
1981 private hospitalization report, the February 1996 
private medical report and the January 1997 VA psychiatric 
examination, bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  That is, the evidence is new 
and material.  Having determined that new and material 
evidence has been added to the record, the veteran's claim 
for service connection for a psychiatric disorder is 
reopened.  

Well groundedness

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As discussed above, the February 1996 private medical report 
reflects that the veteran was diagnosed as having a 
psychiatric disorder that the physician opined had its onset 
during his period of active duty.  In addition, he opined 
that the veteran does not have and has never suffered from 
schizophrenia.  Based on this evidence, the Board finds that 
the veteran's claim is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).

III.  Service connection

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to those claims.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, regulations provide that, unless there is clear 
and unmistakable evidence to the contrary, the VA must 
presume that the veteran was in sound condition except as to 
those defects, infirmities, or disorders noted at the time of 
his entrance into service.  38 U.S.C.A. §§ 1131, 1132.  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

The Board notes that psychiatric disability was not noted at 
the time of the veteran's examination, acceptance and 
enrollment in service.  Thus, the veteran is presumed to have 
been sound at entrance.  38 U.S.C.A. § 1111.  The Board 
finds, however, that following review of the entire evidence 
of record, the presumption of soundness is rebutted by clear 
and unmistakable evidence that the veteran's psychiatric 
disorder existed before service.  In reaching this 
conclusion, the Board acknowledges that, in the February 1996 
private psychiatric report, the physician challenges the very 
diagnosis of schizophrenia, and opines that the veteran 
suffers from a different psychiatric disorder that had its 
onset during his period of active duty.  That examiner 
recommended that the pre-service treatment additional records 
be obtained and considered in conjunction with the veteran's 
claim.  It was his opinion that the veteran was primarily 
seen in 1981 for a substance inducted psychosis.  A review of 
those records reveals that in November 1981, the veteran was 
hospitalized for approximately five weeks and the diagnosis 
was schizophreniform disorder, and that subchronic 
schizophrenia, of new onset, was to be ruled out.  The 
veteran was also examined by the VA.  At the time of the 
veteran's January 1997 VA psychiatric examination, the 
examiner had access to and reviewed the veteran's file.  
Based on his review, as well as conducting a clinical 
evaluation of the veteran, he opined the veteran's 
schizophrenic condition existed prior to service.  This 
opinion was consistent with the detailed contemporaneous 
medical findings of the military examiners, who, based on 
their review of the veteran's psychiatric history and the 
results of in-service physical and mental examination, 
concluded that the veteran had paranoid schizophrenia, which 
had existed prior to service and had not been aggravated by 
service.  Accordingly, we find that the presumption of 
soundness at service entry with respect to this disability is 
rebutted by clear and unmistakable evidence.  

In reaching this conclusion, the Board notes that, in Miller 
v. West, 11 Vet. App. 345 (1998), the Court recently reversed 
the Board's finding that the veteran's psychiatric disability 
had clearly and unmistakably preexisted service.  In Miller, 
the Court observed that a July 1968 in-service psychiatric 
evaluation report and a July 1968 medical board report each 
indicated that the veteran's psychiatric disorder had pre-
existed service.  

The Court, however, held: 

Based on the record before the Court, the 
only evidence supporting the Board's 
conclusion that the appellant's 
psychiatric condition existed prior to 
service consists of the July 1968 
reports.  However, these reports are not 
supported by any contemporaneous clinical 
evidence or recorded history in this 
record.  A bare conclusion, even one 
written by a medical professional, 
without a factual predicate in the record 
does not constitute clear and 
unmistakable evidence sufficient to rebut 
the statutory presumption of soundness.  
As a result, the Board's conclusion that 
the appellant's psychiatric condition 
existed prior to service must be 
reversed.

Id. at 348.  By contrast, however, in this case, in addition 
to the detailed medical reports from service, which noted his 
pre-service hospitalization, the VA examiner reviewed the 
records from 1981 and post service psychiatric reports before 
providing his opinion which was consistent with the in-
service medical findings.  His opinion was based not only on 
his review of that medical evidence, but included the 
findings during his psychiatric examination.  Thus, the VA 
examiner's conclusion has a factual predicate in the record.

If a veteran's disability is determined to have pre-existed 
service, either because it was noted at entry or because pre-
existence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be addressed.  
That presumption provides that a pre-existing injury or 
disease will be considered aggravated by active service where 
there is an increase in the disability during such service, 
unless there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.

Here, the veteran was treated for psychiatric complaints 
during service, and indeed was separated from service as a 
result.  The Board recognizes that the veteran's pre-existing 
psychiatric disability increased during service.  However, 
based on a review of the evidence, the Board concludes that 
the veteran's psychiatric disorder did not increase beyond 
normal progress and that this finding is supported by clear 
and unmistakable evidence.  In reaching this conclusion, the 
Board notes that the PEB report from service, based on the 
evidence then of record, specifically found that the 
veteran's schizophrenia existed prior to service and was not 
aggravated by service, but was the result of natural 
progress.  In addition, in the January 1997 VA psychiatric 
examination report, the examiner stated that the veteran's 
schizophrenia appeared to have progressed in a normal and 
natural fashion through the patient's military experience and 
not because of it.  The only medical evidence in support of 
the veteran's claim is the opinion of the private physician, 
in the February 1996 report, in which he indicated that the 
veteran had never had schizophrenia and that his psychiatric 
disorder had its onset during service.  As the Board has 
previously noted, the actual records from that 1981 
hospitalization reflect that the veteran was diagnosed as 
having a schizophreniform disorder, and that subchronic 
schizophrenia, of new onset, was to be ruled out.  We find 
that the contemporaneous records from service and the January 
1997 examination and opinion which was based on a more 
complete record to be of greater probative weight. 

Further, the Board does not question that the veteran 
sincerely believes that there is an etiological relationship 
between his psychiatric disorder and his period of active 
duty.  As a lay person, he is competent to describe symptoms 
he might have experienced in service, but he is not competent 
to render medical diagnoses, establish a date of inception of 
the disability or to establish an etiological relationship 
between his psychiatric disorder and his active service, to 
include an opinion as to whether his pre-existing psychiatric 
disorder was aggravated by service.  This requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Accordingly, after a careful review of the record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  The veteran's psychiatric disorder 
clearly and unmistakably existed prior to service and did not 
under go an increase in severity during service which was 
beyond normal progress.

The Board also notes that although the issue of entitlement 
to service connection for a psychiatric disorder was not 
characterized as being considered on the merits by the RO, 
the veteran has had an opportunity to offer evidence and 
testimony, and has in fact made arguments and submitted 
evidence on that question.  Indeed, a review of the history 
of this appeal shows that, although the RO declined to 
"reopen" the veteran's claim for service connection for a 
psychiatric disorder, it developed the claim as if it had 
been reopened, i.e. it sought and obtained the medical 
records relating to the veteran's pre-service treatment of a 
psychiatric disorder and thereafter afforded him a VA 
psychiatric examination which specifically addressed the 
issues of etiology and aggravation.  Thus, VA has complied 
with its duty to assist the veteran in the development of a 
well-grounded claim.  The RO essentially conducted a merits 
review and explained the basis of its denial. Accordingly, 
the Board concludes that the veteran is not prejudiced by the 
Board's consideration of entitlement to service connection 
for a psychiatric disorder on the merits without referring 
the case back to the RO for what would amount to a pro forma 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  
Moreover, in Elkins the Court instructed that where, as here, 
a claim is reopened and determined to be well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim provided that his duty to assist under 38 C.F.R. 
§ 5107(b) has been fulfilled.  Elkins, slip op. at 14-15; 
Winters, slip op. at 4.  


ORDER

Service connection for a psychiatric disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

- 15 -


- 1 -


